Citation Nr: 1513577	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for left knee postoperative cartilage removal, with instability, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for left knee scar, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna [New Orleans], Louisiana, that increased the evaluation for left knee instability from a noncompensable level to 10 percent effective from the Veteran's October 2005 claim.  The same rating action assigned a separate 10 percent evaluation for limitation of motion of the knee, effective from October 2005.  In January 2009, the instability rating was increased to 20 percent, effective from October 2005.  

In July 2010 the Veteran and his spouse testified by video-conference hearing from the New Orleans RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is in the claims file.

In September 2010 the Board remanded the case, and in a September 2011 rating action, a separate compensable 10 percent evaluation for a left knee scar was granted, effective from July 2010.  The record also shows that the Veteran was assigned a temporary total disability rating from February 2011 to April 2011, for convalescence following left knee surgery.  

In September 2014 the Board dismissed, at the request of the Veteran, the appeal for a rating higher than 10 percent for left knee degenerative joint disease (limitation of motion); and remanded the issues of an increased rating for left knee instability and left knee scar, in anticipation of additional surgery, for further development.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014 the Board, mindful that the Veteran was scheduled to undergo left knee surgery, remanded the issues on appeal for post surgery medical records and a VA examination.  As it happens, however, it appears the surgery did not occur until February 2015, and it is uncertain if all the relevant records of treatment preceding the surgery have been obtained.  These should be sought, and if this process takes longer than any period of convalescence as may be assigned, or period of a total rating, or time taken for a re-examination, records from this period should be obtained.  
 
The Board also notes that recent correspondence to the Veteran, including a January 2015 duty to assist letter, has been returned; postmarked "undeliverable."  On remand the Veteran's correct address should be verified.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate measures should be undertaken to ensure the Veteran's current address is of record.  

2.  Associate with the claims file all VA medical records pertaining to the Veteran's left knee treatment dated after December 2014.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

3.  If the process of assembling the Veteran's records takes longer than any period of convalescence or post surgical total rating period (if assigned), a current examination of the knee should be accomplished.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be done, and all findings reported in detail.  

The examiner should describe the characteristics of any left knee scars, and discuss the symptoms associated with it/them, as well as the presence of any left knee instability, and state whether the instability is best characterized as slight, moderate, or severe.  The impact of the Veteran's left knee disorder on his ability to work should be described.  

4.  After the above actions have been completed, re-adjudicate the issues on appeal.  

5.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case on those issues and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

